Citation Nr: 0216797	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  02-02 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUE

Entitlement to service connection for loss of teeth.  

(As discussed hereinbelow, the claim of service connection 
for hearing loss will be the subject of a later decision.)  




REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from March 1957 to December 
1959.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the RO.  

The Board is undertaking additional development with respect 
to the claim of service connection for hearing loss, pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2).  When the 
additional development is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  38 C.F.R. § 20.903.  

After giving notice and reviewing the veteran's response to 
the notice, the Board will prepare a separate decision 
addressing the issue.



FINDING OF FACT

The asserted dental condition is not a disability for 
compensation purposes.  





CONCLUSION OF LAW

Entitlement to service connection for a dental condition for 
purposes of payment of disability compensation is precluded 
by law.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 7104(c) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.381, 4.150 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1131; 38 
C.F.R. §§ 3.1(k), 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  

Additionally, service connection may be granted for a 
disorder found to be proximately due to, or the result of, a 
service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310;  Allen v. Brown, 7 Vet. App. 
439 (1995). 

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service. In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service as established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability as established by medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.

Pursuant to 38 C.F.R. § 3.381(a), treatable carious teeth are 
identified as being disability which may be service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment pursuant to 38 C.F.R. § 17.161.  
Dental disabilities which may be awarded compensable 
disability ratings are set forth under 38 C.F.R. § 4.150.  
These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916.  

The application of the regulations to the facts in this case 
warrant a denial of service connection, as service connection 
may be granted only for the purpose of establishing 
eligibility for outpatient dental treatment in accordance 
with 38 C.F.R. § 17.161.  38 C.F.R. § 3.381.  

The veteran has advance no contentions or offered any 
evidence regarding his dental problems other than to state 
that his teeth were extracted during service.  Indeed, the 
lay evidence submitted simply noted that the veteran had had 
teeth extracted during service.  

The veteran's separation examination reveals the following 
teeth to have been extracted:  1, 2, 3, 5, 12, 13, 14, 15, 
16, 17, 18, 19, 20, 29, 30, 31 and 32.  

However, there is absolutely no evidence or contention that 
the extractions were the result of chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, due 
to the loss of substance of the body of the maxilla or 
mandible and where the lost masticatory surface cannot be 
restored by suitable prosthesis, when the bone loss is a 
result of trauma.  

In the absence of such evidence, the Board finds that the 
veteran's claim of service connection for a dental disorder 
lacks legal merit; therefore, there is no reasonable 
possibility that further assistance or development of the 
claim by the RO will result in a grant of the benefit sought.  

In view of the foregoing, the Board will deny entitlement to 
service connection for a dental disorder for purposes of 
payment of disability compensation.  

The regulations provide that dental conditions such as what 
the veteran had are service connectable only for treatment 
purposes, not for compensation purposes.  The Board is bound 
by the regulations of the Department.  38 U.S.C.A. § 7104(c).  

Where the law and not the evidence is dispositive of the 
issue before the Board, as in this case, the claim must fail 
due to the absence of legal merit or the lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Accordingly, the veteran's appeal as to this issue 
must be denied.  


VCAA

There was a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 since the claim 
was filed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126.  

This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

The Veterans Claims Assistance Act of 2000 may be potentially 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Id.; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  But see Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (section 3(a) of the 
VCAA does not apply retroactively to require that proceedings 
that were complete before VA and were on appeal to the 
Veterans Claims Court or the Federal Circuit be remanded for 
readjudication under the new statute).  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  

The appellant was notified in the RO's decision and the 
Statement of the Case, as well as letters from the RO seeking 
evidence, of the evidence that was necessary to obtain the 
benefits sought.  

The Board concludes the discussions in the RO's decision, 
Statement of the Case, and the letters from the RO informed 
him of the information and evidence needed to substantiate 
this claim and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.  The appellant has not referenced any 
obtainable evidence that has not been obtained that might aid 
his claim or that might be pertinent to the bases of the 
denial of this claim.  The RO requested all relevant records.  

The Board finds that the RO's decision, Statement of the Case 
and letters provided the appellant with adequate notice of 
what the law requires to award the benefits sought.  

The appellant further was provided adequate notice that VA 
would help him secure evidence in support of his claim if he 
identified that evidence.  

The rating decision, Statement of the Case and other letters 
also provided notice to the appellant of what the evidence of 
record revealed.  Additionally, these documents provided 
notice why this evidence was insufficient. 

Thus, the appellant has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  

Because no additional evidence has been identified by the 
appellant as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the appellant what evidence would be secured by VA and 
what evidence would be secured by the appellant is harmless.  
Cf. Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  



ORDER

Service connection for loss of teeth is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  

 

